IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON

                STATE OF TENNESSEE v. CARLOS McDONALD

                  Direct Appeal from the Criminal Court for Shelby County
                             No. 97-02521 Chris Craft, Judge



                    No. W1999-01459-CCA-R3-CD - Decided July 24, 2000


                                           JUDGMENT

                Came the appellant, Carlos McDonald, by counsel, and also came the Attorney
General on behalf of the State, and this case was heard on the record on appeal from the Criminal
Court of Shelby County; and upon consideration thereof, this Court is of the opinion that there is no
reversible error on the record and that the judgment of the trial court should be affirmed.

                In accordance with the Opinion filed herein, it is, therefore, ordered and adjudged by
this Court that the judgment of the trial court is affirmed, and the case is remanded to the Criminal
Court of Shelby County for the execution of the judgment of that Court and for the collection of the
costs accrued below.

               It appearing that the appellant, Carlos McDonald, is indigent, costs of the appeal will
be paid by the State of Tennessee.